Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-2, 6-9, 11-18 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”a toroidal microlens that overlaps the outer photosensitive area group, wherein the toroidal microlens has a hole that overlaps the inner photosensitive area”

b.	The limitations in claim 9:  
”wherein the toroidal microlens has a hole that overlaps the inner photosensitive area group”

c.	The limitations in claim 15:  
”a toroidal microlens that overlaps the outer sub-pixel group and that has a hole that overlaps the inner sub-pixel”

when considered along with the rest of the device  distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes either of: 
a.  a toroidal microlens that overlaps a specific outer photosensitive area group, wherein a specific toroidal microlens has a hole that overlaps the inner photosensitive area.  
b.  wherein a specific toroidal microlens has a hole that overlaps a specific inner photosensitive area group.  


As to claim 1, the office notes that the prior art of record does not show the limitations “a toroidal microlens that overlaps the outer photosensitive area group, wherein the toroidal microlens has a hole that overlaps the inner photosensitive area” in the context of the overall claim.  The office notes that some of the closest art of record is likely the previous art used in the last action.  However there is no art available to the office that has the correct microlens setup as of the effective filing date.  Further there is no art available that speaks to much close to what would be required to modify a similar reference into having the claimed microlens setup.  Thus the office finds the claims to not be anticipated, and further finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 9, the office notes that the prior art of record does not show the limitations “wherein the toroidal microlens has a hole that overlaps the inner photosensitive area group” in the context of the overall claim.  The office notes that some of the closest art of record is likely the previous art used in the last action.  However there is no art available to the office that has the correct microlens setup as of the effective filing date.  Further there is no art available that speaks to much close to what would be required to modify a similar reference into having the claimed microlens setup.  Thus the office finds the claims to not be anticipated, and further finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 15, the office notes that the prior art of record does not show the limitations “a toroidal microlens that overlaps the outer sub-pixel group and that has a hole that overlaps the inner 

The limitations in claims 1, 9 and 15 are sufficient to distinguish claims 2, 6-8, 11-14 and 16-18 which depend from claims 1, 9 and 15 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GRANT S WITHERS/Primary Examiner, Art Unit 2891